Citation Nr: 0520547	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-44 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  this appeal comes before the Board of 
Veterans' Appeals (Board) from a January 2004 rating decision 
of the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).  


FINDINGS OF FACT

In July 2005, the RO received correspondence from the 
veteran's representative stating that the veteran was 
withdrawing his appeal with respect to both issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran with respect to the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The January 2004 rating decision on appeal denied the 
veteran's claims for entitlement to service connection for 
bilateral hearing loss and tinnitus.  The veteran perfected 
his appeal with respect to those issues in a VA Form 9 
received in November 2004.

In July 2005, the RO received correspondence from the 
veteran's representative stating that the veteran was 
withdrawing his appeal with respect to both issues on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2004).

The appellant has withdrawn his appeal with regard to 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
regard to those issues, and they are dismissed without 
prejudice.


ORDER

The appeal seeking entitlement to service connection for 
bilateral hearing loss is dismissed.

The appeal seeking entitlement to service connection for 
tinnitus is dismissed.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


